Opinion by
Porter, J.,
The plaintiff agreed to make certain alterations and repairs to the house of the defendant. For these he admits he was paid in full. He, however, claims that he was directed by the defendant to do certain extra work outside of his contract. For this he sues to recover compensation. He alleges that he made a proposition in writing and signed by him, covering the proposed work to be done ; that this was retained by the defendant and thus became the original undertaking or contract and that the items now claimed to be extra work were not included in the writing.
The defendant denies that the writing was the contract and that it was ever signed or accepted by him. He asserts that the contract between him and the plaintiff was made subsequent to the submission of the paper and was wholly oral; that the plaintiff specifically refused to put it in writing; that it differed in terms from the plaintiff’s paper; that it required work to be done substantially as it was attempted to be done by the plaintiff and for which he was paid in full, and that therefore there was no extra work save only a small item which was paid for by the defendant and for which he took a receipt from the plaintiff in full. The defendant further asserts that the plaintiff admitted that he had received payment in full for his work and in this, as well as in most of his claims, the defendant’s testimony is supported by that of his wife.
This outline of the controversy shows it to be one of fact. In the face of the testimony submitted it was impossible for the court below to hold as a matter of law that the paper offered in evidence by the plaintiff contained the contract of the parties. Furthermore the writing itself lacks many of the characteristics of a formal contract. It is signed by but one of the parties; it is without date ; it recites no consideration; it contains no words indicative of contractual relation; it fixes no time for performance and on the plaintiff’s own testimony it does not contain all of the terms agreed upon. On these facts we find no substantial error in the answers to the points of charge. To have affirmed them as requested would have taken from the jury the question of fact as to whether the contract between the parties was as contended for by the plaintiff or by the defendant.. The answer to the fourth point, to which this *428remark may not be applied, was however substantially an affirmance of the point. •
The appellant claims that the general charge was inadequate. A critical review of all of the testimony in the case has not resulted in convincing us that the claim has foundation. The charge taken as a whole presents the matters to the jury for their decision with reasonable fullness and accuracy. It is urged that the trial judge erred in too prominently calling the attention of the jury to the fact that the testimony of the plaintiff was in direct conflict with that of the defendant and of the defendant’s wife. There was no inaccuracy of statement in what was said by the learned judge to the jury in this connection and taken with the other portions of the charge we can find no error committed which should lead us to reverse the judgment entered by the court below.
Judgment affirmed.